Order unanimously affirmed, without costs. Memorandum: On remittitur from the Court of Appeals (Matter of Collins, 60 NY2d 466), we agree with the Surrogate that there was sufficient evidence to prove due execution of the testatrix’ will. While the order appealed from does not recite explicit findings to this effect, such a conclusion is implicit in the order which denied respondents’ motion to dismiss the petition for probate, made at the conclusion of the hearing to determine due execution. 1 We only note that contrary to the Court of Appeals opinion, the Surrogate has not as yet admitted the will to probate. The order appealed from afforded respondents the opportunity to file objections to the purported will, a determination with which we also agree. (Resubmission of appeals from order of Niagara County Surrogate’s Court, DiFlorio, S. — will probate.) Present — Dillon, P. J., Hancock, Jr., Callahan, Doerr and Moule, JJ.